Citation Nr: 1542732	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for undiagnosed illness of the pulmonary or respiratory system (claimed as pulmonary thromboembolism (PTE), pulmonary vascular disease or embolism), to include as due to exposure to environmental hazards in the Gulf War.

4.  Entitlement to an increased rating in excess of 10 percent for residuals, right ankle injury, post-operative, with degenerative arthritis (hereinafter a right ankle disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant & his Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to January 2003. This included service in Southwest Asia during the Gulf War.

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2015, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

The issues of entitlement to service connection for PTE and entitlement to an increased rating for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2006 rating decision, the RO denied entitlement to service connection for tinnitus; the Veteran did not appeal and the decision became final in February 2007.
2.  Evidence received since the February 2006 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for tinnitus, and raises a reasonable possibility of substantiating the claim.

3.  It is at least as likely as not that tinnitus had onset in service due to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision is final; new and material evidence has been received and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110 , 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting service connection for tinnitus and remanding the other claims on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  New & Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Evidence provided since the February 2006 rating decision includes a December 2010 statement in support of claim.  The Veteran indicated he did not know what tinnitus was while in service, but he sustained a hearing injury in 1984 and was told not to indicate that he had ringing in his ears if he wanted to avoid a permanent hearing profile and losing his career.  The record also contains a VA examination dated in May 2011 that noted the onset of tinnitus in 1984 after a tank fired during a cease fire.  In the Veteran's June 2012 notice of disagreement, he indicated that he was around tanks, machine guns, rifles and pistols during his entire career with the military and that he commanded an M1A1 Abrams tank in combat subjecting him to significant noise. The record also contains the Veteran's testimony at his hearing before the Board indicating that he has experienced tinnitus since service.

This evidence is new as it was not considered by the RO prior to the February 2006 rating decision.  In addition, the evidence is material as it provides competent, credible evidence of a current disability, an in-service injury and that the Veteran has experienced a continuity of symptomatology since service to the present.  
Given the receipt of evidence that is both new and material, the claim for service connection for tinnitus is reopened.

III.  Service Connection for Tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims recently held tinnitus to be a chronic disease that falls within the parameters of 38 C.F.R. § 3.303(b). Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, service connection for tinnitus may be established by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

The Veteran is competent to report such symptoms as ringing or buzzing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus because noise exposure (considered an in-service injury) is conceded by VA in light of the Veteran 20 years of service as an armor crewman and that there is notation in the Veteran's service treatment records that he was routinely exposed to hazardous noise and had hearing loss as recognized for VA purposes while still on active duty.  While there is no medical evidence of record linking the Veteran's current tinnitus to military service, his statements alone are considered competent evidence of subjectively-experienced tinnitus both during military service and in the present.  As such, reasonable doubt can be resolved in the Veteran's favor as he has a self-provided diagnosis of tinnitus in service, and a subsequent manifestation of the same chronic disease during the appeal period.   In sum, the Board finds that the Veteran's competent, credible report of ringing in his ears from service to the present establishes continuity of tinnitus symptomatology; thus, service connection is warranted. 38 C.F.R. § 3.303(b);  Fountain.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.


REMAND

The Board finds that further development of the remaining claims on appeal is necessary prior to final adjudication.

In December 2010, the Veteran filed a claim for presumptive service connection for lower respiratory system symptoms, specifically, Pulmonary Vascular Disease, associated with Gulf War service.  See December 2010 Statement in Support of Claim.  He indicated that he was admitted to the hospital in October 2010 and diagnosed with a pulmonary embolism.  He opined that the onset of the disease was medically unexplained as he did not have any of the risk factors or genetic factors that would normally lead to the condition.  Id.  He believes his primary risk factor was service in the Gulf War.  He cited to evidence of excessive blood clotting in Gulf War Veterans.

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i) (2014). See also 76 Fed. Reg. 81834 (Dec. 29, 2011). 

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118. Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317. 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b) .

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined. VAOPGCPREC 8-98 (Aug. 3, 1998). 

Here, the Veteran argues that his PTE is a sign or symptom "involving the upper or lower respiratory system." 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Records from St. Luke Hospital dated in October 2010 indicate the Veteran started feeling the abrupt onset of right upper chest pain 3 days prior to admission after lifting weights.  He also noted worsening shortness of breath and had tingling and pain of his left arm going down to his hand.  The records revealed that pulmonary embolus was evident; however, the Veteran had no clear risk factors.  It was indicated the Veteran had no history of trauma and travel appeared to be distant enough in history to be unrelated.  In addition, there was no familial history of clotting disorders.  The examiner questioned whether venous compression related to weight lifting might have been a possible contributor.  

In May 2011, the Veteran underwent a VA examination.  His medical records were reviewed.  The RO had specifically requested that the report include a medical opinion in regarding to whether (a) the Veteran's disability pattern was (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis and (b) if (3) or (4) above, the rationale and likelihood of a relationship to a specific exposure event experienced by the Veteran during service in Southwest Asia.   

The examiner reviewed the Veteran's records and noted that there was no evidence of lung or respiratory complaints in his service treatment records or at discharge in 2003.  The examiner indicated understanding of the various patterns of environmental exposure to which Gulf War Illness may be related.  The examiner acknowledged the Veteran's claimed disability pattern related to pulmonary thromboembolism and his "suspicion of an ongoing Hypercoagulable State and/or a distinct period of Hypercoagulability attributable to the effects of unknown exposures in SWA [Southwest Asia]."  The examiner noted that the Veteran was currently taking anticoagulant medication, specifically Warfarin.  It was reported that the Veteran experienced pain of the same quality and location with exertion; pain and breathlessness were the only residuals reported on examination.  During his time recuperating, the Veteran discovered evidence of credible suspicion that Gulf War Illness includes acquired and/or enhanced hypercoagulable state.  

Following interview and examination of the Veteran, the examiner answered the questions posed by the RO.  He indicated the Veteran's disability did not reflect a likely undiagnosed hematologic illness of abnormal coagulation status.  He opined that the Veteran's disability pattern did not reflect a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology or partially explained etiology.   The examiner stated that the Veteran's disability pattern did reflect a disease with a clear and specific diagnosis, i.e. PTE; however, the etiology of the clot leading to the embolism was not clear or specific.  As to a relationship between PTE to a specific exposure event experienced by the Veteran during service,  the examiner opined that "until ongoing medical investigations that Veteran has identified establishes their putative linkage of environmental  exposures in Southwest Asia to a Hypercoagulable State and a potential of subsequent PTE, any likelihood of such a relationship remains one of mere speculation."  

The examiner determined that the PTE was not caused by or a result of environmental exposure in Southwestern Asia.  The examiner explained as rationale that the embolism "per se of a blood clot to the lung is not temporally close to active duty to link it to exposures in SWA."  As to whether a Hypercoagulable State could be related to environmental exposures in Southwestern Asia, the examiner indicated he could not resolve this issue without resorting to mere speculation. He indicated that "a clear and definable link and/or presumptive link between altered coagulation status and environmental exposures in Southwest Asia are not available at this time."

The Board finds it appropriate in this case to remand for a new VA examination.  The previous examination was more than 4 years ago and was less than a year after the Veteran experienced the PTE.  By scheduling a new examination, information can be gathered as to the Veteran's current diagnosis, if there is one, and an addendum opinion can be sought as to whether the PTE was a symptom of an undiagnosed respiratory disability or whether an opinion as to etiology can be rendered without resort to speculation, to include consideration of the Veteran's service in the Gulf War pursuant to 38 C.F.R. § 3.317.

As to the Veteran's claim for an increased rating for a right ankle disability, in a December 2010 statement in support of claim, the Veteran indicated that the residuals of his right ankle injury had become more of a problem as he aged.  He stated that his range of motion was currently more limited than at his most recent VA examination in May 2011.

At his hearing before the Board in July 2015, the Veteran indicated he experienced constant pain in his right ankle that got worse when doing any type of physical activity.  He indicated that he experienced swelling, tenderness and sometimes a feeling that the ankle was giving way.

In claims for an increased rating, the current level of disability is most important.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  Here, the Veteran has alleged that his right ankle disability has worsened since his last VA examination in 2011.  See VAOPGCPREC 11-95 (1995) (VA is obliged to afford a Veteran a contemporaneous examination where there is an indication of an increase in the severity of the disability.)

Given evidence of worsening of the Veteran's right ankle disability, the Board will remand for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Update the claims file with any outstanding VA treatment records.  If none exist, provide a notation of such finding.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to any pulmonary or respiratory disorders or to his service-connected right ankle disability that are not already of record.  Request any records properly identified by the Veteran.  

3.  Schedule the Veteran for an appropriate VA examination to ascertain whether the Veteran has a current pulmonary or respiratory disorder and to obtain a medical etiology opinion in light of the Veteran's assertion that he should be service-connected for his PTE as a respiratory sign or symptom of an undiagnosed illness related to his service in the Gulf War.

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

All necessary special studies or tests are to be accomplished. The examiner must specify what symptoms and/or diagnoses affect the Veteran's pulmonary and/or respiratory system/s and opine whether such disability or disabilities are at least as likely as not (50 percent probability or greater) related to the Veteran's military service, to include exposure to environmental hazards in the Southwest Asia during the Gulf War.

Any and all opinions and conclusions must be supported by an adequate rationale and any resort to speculation must be explained.

4.  Schedule the Veteran for an appropriate VA examination to ascertain the current level of severity of his service-connected right ankle disability. 

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

All necessary special studies or tests are to be accomplished. The examiner must specify all symptoms of the right ankle which are present.  Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, or incoordination.  The examiner should also indicate if there is ankylosis of the right ankle, and if so the degree of in plantar flexion, as well as whether there is any tibia and fibula impairment present. 

The examiner should also provide an opinion concerning the impact of this disability on the Veteran's daily activities and ability to work.

The RO should ensure that all information required for rating purposes is provided by the examiner.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


